UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7082



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM LEWIS HINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-258-P)


Submitted:   February 22, 2001         Decided:     February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lewis Hinson, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lewis Hinson appeals the district court’s order deny-

ing his “Motion to Quash Indictment and Dismiss Action for Lack of

Jurisdiction.” We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we grant Hin-

son’s motion to proceed on appeal in forma pauperis and affirm on

the reasoning of the district court.    See United States v. Hinson,

No. CR-93-258-P (W.D.N.C. Jul. 21, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2